Citation Nr: 1525311	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  13-35 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an initial compensable evaluation for myofascial cephalgia headaches status post head injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel  

INTRODUCTION

The Veteran served on active duty from October 1969 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which in relevant part, granted entitlement to service connection for myofascial cephalgia headaches status post head injury and assigned an initial noncompensable evaluation, effective September 29, 2011.  The Veteran perfected an appeal as to the initial noncompensable evaluation assigned.

In April 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.  

During the April 2015 hearing and in May 2015, the Veteran submitted additional evidence with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 (2014).

The Board has reviewed the Veteran's electronic file on the Virtual VA and VBMS systems to ensure a complete assessment of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that symptoms associated with his service-connected headache disability warrant the assignment of initial compensable evaluation.  The Board finds that additional development is needed prior to adjudication of the claim.  

The severity of the Veteran's service-connected headache disability remains unclear from review of the Veteran's reports during the hearing, in his statements of record and review of the January and November 2012 VA examinations.  Moreover, the Veteran's testimony received during the April 2015 Travel Board hearing suggests that his headache disability may have worsened since it was most recently evaluated during VA examination in November 2012, more than 2 years ago.  Given lay evidence of potential worsening of the Veteran's headache disability, questions as to the current severity of the disability, as well as the passage of time since the November 2012 examination, the Board is of the opinion that a new VA examination is warranted to assess the current severity of the Veteran's myofascial cephalgia headache disability.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c) (4).  Accordingly, in order to accurately assess the severity of the Veteran's service-connected headache disability, he should be afforded a new and contemporaneous VA examination.  See 38 U.S.C.A. § 5103A (d).

In addition, VA treatment records were most recently obtained in October 2013.  Any ongoing VA treatment records should therefore be obtained from the Omaha VAMC and Holdrege CBOC dating since October 2013.  

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's VA treatment records dating since October 2013 from the Omaha VAMC and Holdrege CBOC.  All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available.

2. Schedule the Veteran for an examination to determine the frequency, duration, and severity of his service-connected myofascial cephalgia headache disability.  The claims folder must be made available to the examiner in conjunction with the examination.  The examiner should indicate whether the Veteran's myofascial cephalgia headaches are "prostrating in nature."  

The AOJ should ensure that the examiner provides all information required for rating purposes, including a description of the functional effects of the disability on the Veteran's daily activities and on his ability to obtain or retain substantially gainful employment.  A complete rationale for all opinions is required. 

3. After accomplishing any additional development deemed appropriate, readjudicate the claim.  If the benefit sought is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with an appropriate Supplemental Statement of the Case (SSOC) and be given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

